DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 09/22/2022.
Status of the claims:
Claims 12 – 16 are pending in the application.
Claims 12, 15, and 16 are amended.

Claim Objections
Claims 12 – 16 are objected to because of the following informalities:  
Claims 12 – 16 lack proper indentation within the claim language to separate the plurality of elements. (see MPEP 608.01(m));
Appropriate correction is required.


Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 12 –  14 and claims 15 – 16 under U.S.C 35 102(a)(1) with respect to Strukel and Escaf, respectively, recited in the previous action dated 04/22/2022 have been withdrawn in light of the applicant’s amendments filed 09/22/2022. Specifically, the rejection of claim 12, with respect to Strukel has been withdrawn because Strukel does not anticipate the limitation reciting an elongated extension extending from the distal portion with a smaller and uniform diameter than the diameter of the distal portion as recited in the current claim set; and the rejection of claim 15, with respect to Escaf, has been withdrawn because Escaf does not anticipate the limitation reciting wherein the two portions of the aspiration port are parallel along their entire length as recited in the current claim set.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koplin (US 20140276365 A1).
Regarding claim 12, Koplin discloses a tip for phacoemulsification (Examiner’s note: phacoemulsification is a device used to treat cataracts and as stated in paragraph [0009] the device is used to treat cataracts by means of a horn-shaped portion terminating in a needle, where the lens is broken up by mechanical energy,  therefore the tip is a tip for phacoemulsification) characterized in that it is formed by a hollow cylindrical body (horn 18) (paragraph [0034] and annotated Fig. 1A) which in turn consists of a proximal portion (see annotated Fig. 1A), configured to be joined to a handpiece (handle 10) of a phacoemulsification equipment (paragraphs [0009 – 0010] and [0034]), a middle body (see annotated Fig. 1A), a distal portion (see annotated Fig. 1A), an elongated extension (tip 24 and represented in annotated Fig. 1A) extending from said distal portion(see annotated Fig. 1A), having a diameter that is uniform and smaller than the diameter of the distal portion (Examiner’s note: as shown in the annotated Fig. 1A, the diameter of the extension is smaller than the diameter of the distal portion, and thus the relative sizes of the elements would have been encompassed, or in the alternative, at least obvious to one of ordinary skill in the art. And although, Koplin is silent with respect to if the drawings are to scale or not, it would have been obvious and well within the purview of to make the device of the prior art as shown in the drawings) and a spherical structure (crowns 28 and represented in annotated Fig. 1A) located at a free end of the elongated extension (paragraphs [0034 – 0035] and Fig. 1A), wherein said structure (crowns 28 and represented in annotated Fig. 1A)  acts as an ultrasonic energy release point separated from the distal portion by said elongated extension (Examiner’s note: as disclosed in paragraph [0035] the ultrasonic energy is released through the tip 24 and by extension the crowns 28) and wherein the tip for phacoemulsification further comprises an aspiration port (aspiration port 30) separated from the elongated extension and not forming part of the elongated extension (Examiner’s note: as shown in the annotated Fig. 1A, the aspiration port is separated from the extensions via the diameter of the distal portion and does not form a part of the extensions).
Annotated Figure 1A of Koplin

    PNG
    media_image1.png
    374
    719
    media_image1.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al (US 5163433).
Regarding claim 15, Kagawa discloses A tip for phacoemulsification (Examiner’s note: the device of Kagawa is ultrasonic device used for the treatment of tissue -column 9, lines 45 – 55) characterized in that it is formed by a hollow body (probe 3) which in turn consists of a proximal portion (portion closest to reference numeral “2” on Fig. 10), configured to be joined to a handpiece (handpiece 1) of a phacoemulsification equipment (Examiner’s note: as disclosed in column 9, lines 38 – 55 and shown in Fig. 10, the handpiece 1 and the probe 3 are coupled together), a middle body (see annotated Fig. 12) and a distal portion (see annotated Fig. 12), wherein the tip for phacoemulsification comprises an aspiration port (suction passage 21 and referenced in annotated Fig. 12) at the end of the distal portion (see annotated Fig. 12) (column 9 lines 40 – 65 and Figs. 10 – 12), wherein the distal portion comprises a plate-shaped extension (projection 91 and referenced in annotated Fig. 12) positioned over said aspiration port (Examiner’s note: as discussed in column 9 lines 40 – 65 and shown in Figs. 10 - 12, the extension 91 is positioned at the top of the distal end and extending beyond the suction passage opening) and expanding away from said aspiration port at the end of said distal portion (Examiner’s note: as shown in Figs. 10 – 12, the extension 91 extends away from the aspiration port), forming a wall (see annotated Fig. 12) that divides the aspiration port into at least two portions (openings 93a and 93b) that are parallelly-oriented throughout their entire length (Examiner’s note: as shown in Fig. 12, the suction passage 21 is divided into two portions, openings 93a and 93b, and furthermore, Kawaga states in column 10 lines 20 – 35, the openings 93a and 93b are formed at both sides of the projection and parallel with the center of axis of the projection 91; thus the two portions would be parallelly-oriented along their entire length), and wherein said extension acts as an ultrasonic energy release point (Examiner’s note: as discussed in column 9 line 65 – column 10 line 9, the projection 91 acts as the ultrasonic release point).  
Annotated Figure 12 of Kagawa

    PNG
    media_image2.png
    409
    673
    media_image2.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kagawa et al (US 5163433) as applied to claim 15 above.
Regarding claim 16, Kagawa discloses wherein the plate-shaped extension (projections 91 and referenced in annotated Fig. 12) has a width that is approximately equal to the diameter of the hollow body (Examiner’s note: as shown in the annotated Fig. 12, the width of the projection and the diameter of the hollow body are equal, thus the relative sizes between elements would have been encompassed or at least obvious to one of ordinary skill in the art. And although, Kawaga is silent with respect to if the drawings are to scale or not, it would have been obvious and well within the purview of to make the device of the prior art as shown in the drawings) and a thickness that is smaller than the diameter (Examiner’s note: as shown in Fig. 11 the thickness of the projection 91 is smaller than the diameter of the hollow tube, thus the relative sizes between elements would have been encompassed or at least obvious to one of ordinary skill in the art. And although, Kawaga is silent with respect to if the drawings are to scale or not, it would have been obvious and well within the purview of to make the device of the prior art as shown in the drawings).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koplin (US 20140276365 A1) as applied to claim 12 above, and further in view of Kurwa (US 6592541 B1).
Regarding claim 13, Koplin teaches the medical device of claim 12 above, and further teaches a direct connection between the proximal end of the hollow body and the handpiece (see Fig. 1A).
However, Koplin is silent regarding the type of connection.
As to the above, Kurwa teaches, in the same field of endeavor, a tip for phacoemulsification (phaco tip 1) comprising a hollow body (passage way 12) having a proximal portion (proximal end 10b) (column 5, lines 35 – 45) connected to a handpiece (ultrasonic horn 11) via threads (threads on proximal end 10b discussed in column 5, lines 35 – 45 and shown in Fig. 1). Because both Koplin and Kurwa teach phacoemulsification devices and the connecting of a proximal hollow body portion to a handpiece it would have been obvious to one skilled in the art to substitute one means for connection for the other to achieve the predictable results of creating a secured connection between two elements. Therefore, the limitations are considered obvious over the teachings of the prior art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koplin (US 20140276365 A1).
Regarding claim 14, Koplin teaches the medical device of claim 12 above. Koplin further teaches wherein the distal portion is angled relative to the middle portion (see annotated Fig. 12).
However, Koplin is silent regarding the range of the angle.
As to the above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the distal end of the device of Koplin angled with an angle within the claimed range (0 to 70 degrees) relative to the middle portion, since both Koplin and the instant application disclose a tool used for/in the same treatment location (Koplin teaches use of the device for cataracts in paragraph [0009]; the instant application specification paragraph [0042] discloses the use of the tool for treatment of cataracts) the teachings of the prior art are considered to encompass or make obvious the claimed angle range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."

Response to Arguments
Applicant’s arguments, filed 09/22/2022, with respect to claims 12 – 14 and 15 – 16 under Strukel and Escaf, respectively, have been considered but are moot because the arguments are based on the amendments and the previous rejections have withdrawn in light of the applicant’s amendments. Specifically, the rejections were withdrawn because Strukel fails to teach wherein the extension has a diameter that is uniform and smaller than the diameter of the distal portion; and Escaf fails to disclose wherein the two portions of the aspiration port are parallel to each other along their entire length. Therefore, a new rejection under Koplin and Kawaga has been set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795